Citation Nr: 1025746	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-00 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to February 
1954.  His military records show that he served in the Korean 
Conflict in a tank company and was decorated with the Combat 
Infantryman Badge in recognition of his direct involvement in 
armed combat against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claim for bilateral hearing loss.

In May 2009, the Veteran and his representative appeared at the 
RO to present oral testimony in support of his claim before the 
undersigned Acting Veterans Law Judge in a videoconference 
hearing.  A transcript of this hearing has been duly obtained and 
associated with the evidence.

Please note on May 2009, the Board granted the Veteran's motion 
to have his appeal advanced on the Board's docket on account of 
his advanced age, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002); 38 C.F.R. § 20.900(c) (2009).

In August 2009, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
scheduling the Veteran for a VA audiological examination to 
address the current state of his hearing loss and to provide a 
nexus opinion, as appropriate.  On review of the December 2009 
examination report requested on remand, Board finds that it is 
adequate for rating purposes only with respect to the claim for 
service connection for hearing loss of the left ear.  However, 
the facts of the case raise questions regarding the etiology of 
the Veteran's claimed hearing loss of his right ear that are not 
sufficiently addressed in the December 2009 examination report, 
such that the Board cannot concede that the RO's development in 
this regard was in substantial compliance with the Board's remand 
directives with respect to this issue.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 46-47 
(1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, as 
will be further discussed below in the REMAND portion of this 
decision, the claim of entitlement to VA compensation for right 
ear hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
and his representative if any further action on their part is 
required of them.
 

FINDINGS OF FACT

Impaired hearing of the left ear does not meet the criteria for a 
disability for VA compensation purposes and did not have its 
onset during active military service.


CONCLUSION OF LAW

Hearing loss of the left ear is not considered disabling for VA 
compensation purposes and was not incurred, nor may it be 
presumed to have been incurred, in active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance of Act of 2000 (VCAA) and the duty to 
assist.

With respect only to the left ear hearing loss claim that will be 
decided on the merits herein, the Board notes that, in accordance 
with the VCAA, VA has an obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, as well as a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.

The Veteran's claim for service connection for left ear hearing 
loss was filed with VA in March 2007.  Two letters issued in May 
2007 and June 2007, prior to initial adjudication of the service 
connection claim, satisfied the duty to notify provisions with 
respect to (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability.  
The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  Since the Board has concluded in this 
appellate decision that the preponderance of the evidence is 
against the service connection claim decided on the merits 
herein, any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no further 
notice is needed with regard to those elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In any 
case, the Board notes that the two letters issued in May 2007 and 
June 2007 did include discussion as to how VA assigned a 
disability rating and an effective date for an award of VA 
compensation, in compliance with the directives of the Court in 
Dingess/Hartman.

In addition, the duty to assist the Veteran has been satisfied 
with respect to the issue herein decided in this decision.  All 
relevant records, including the Veteran's service treatment 
records and relevant post-service audiological examination 
reports, are in his claims file and were reviewed by both the RO 
and the Board in connection with the left ear hearing loss claim.  
Nothing in the record indicates the Veteran has identified the 
existence of any relevant evidence that is not of record that is 
obtainable.  The Veteran has had the opportunity to present 
evidence and argument in support of his claim as it pertains to 
entitlement to VA compensation for left ear hearing loss, to 
include a May 2009 videoconference hearing before the undersigned 
Acting Veterans Law Judge.  Further, in December 2009, he was 
provided with a VA audiological examination pertinent to the 
issue decided herein, which the Board finds to be adequate for 
adjudication purposes as to the left ear under Barr v. Nicholson, 
21 Vet. App. 202 (2007).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: entitlement to service 
connection for hearing loss of the left ear.

In written statements in support of his claim, and in his oral 
testimony presented at a May 2009 videoconference hearing before 
the Board, the Veteran contends that he has a chronic hearing 
loss disability in his left ear that was the result of his 
exposure to combat-related acoustic trauma during service.  He is 
presently service-connected for tinnitus, which has been linked 
to his exposure to acoustic trauma during military service as a 
tank crewman who participated in armed combat and was in 
proximity to the noise of small arms fire, tank main guns,  
tracked and towed artillery, and explosions from incoming fire.  

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as sensorineural hearing loss as an organic 
disease of the nervous system, are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.   38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

In this case, there is no objective evidence showing that the 
Veteran has met VA's definition of hearing impairment as it 
relates to his left ear in service.  The Veteran's service 
treatment records are devoid of complaints or treatment for 
hearing problems in this regard.  His service treatment records 
demonstrate normal 15/15 hearing during clinical testing on 
enlistment examination in March 1951 and separation examination 
in February 1954.  There is no clinical evidence of record 
demonstrating hearing loss of the left ear to a compensable 
degree within one year following his separation from service in 
February 1954.  

Post-service medical evidence addressing the Veteran's hearing 
acuity in his left ear includes a May 2007 private audiological 
examination report, which was interpreted by VA in a September 
2007 rating decision to show the following puretone thresholds, 
in decibels:





HERTZ



500
1000
2000
3000
4000
LEFT
20
15
20
25
30







Although in his June 2007 report, a private audiologist diagnosed 
the Veteran with bilateral high frequency sensorineural 
impairment based on the May 2007 examination's findings, the 
objective clinical findings fail to demonstrate that the 
Veteran's hearing acuity in his left ear met the minimum 
regulatory criteria prescribed by 38 C.F.R. § 3.385 to be deemed 
a disability for VA compensation purposes.  None of the values 
obtained show puretone thresholds of 26 decibels or higher in at 
least three frequencies, or one puretone threshold of 40 decibels 
or higher.  The Board notes that speech audiometry test results 
accompanying the May 2007 private audiological examination 
revealed a speech recognition ability of 92 percent in the left 
ear.  However, the report does not state that this finding was 
obtained using the Maryland CNC Test criteria, as prescribed by 
38 C.F.R. § 3.385, nor may it be assumed to have been based upon 
these criteria.  Thus, the speech recognition score presented in 
the May 2007 private audiological examination cannot be used to 
establish left ear hearing loss as a disabling condition for 
purposes of VA compensation.

The report of a December 2009 VA authorized audiological 
examination shows that the Veteran's pure tone thresholds, in 
decibels, for his left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
20
15
15







Speech audiometry revealed speech recognition ability of 96 
percent in the left ear using the Maryland CNC test criteria.  
The clinical assessment was mild hearing loss above 4000 Hertz 
but not considered disabling, per 38 C.F.R. § 3.385.

The Board has considered the findings obtained at the December 
2009 VA audiometric examination and concludes that this evidence 
does not demonstrate that the Veteran's hearing acuity and speech 
recognition scores in his left ear have objectively met the 
threshold criteria for hearing loss as a recognizable disability 
under 38 C.F.R. § 3.385.  In the absence of any such clinical 
findings, the December 2009 audiometric examination does not 
provide a basis for direct service connection for unilateral 
hearing loss of the left ear.  

To the extent that the Veteran reports having difficulty hearing 
ever since his separation from service, this in itself does not 
mean that the Veteran had hearing loss of his left ear to a 
disabling degree during service as required under 38 C.F.R. 
§ 3.385.  As previously stated, his service treatment reports do 
not, in fact, objectively demonstrate that he had a hearing loss 
disability during active duty.    

The Board has considered the Veteran's written and oral 
assertions that he presently has a hearing loss disability of his 
left ear related to service, as presented in correspondence 
submitted in support of this claim and his oral testimony before 
the undersigned Acting Veterans Law Judge at the May 2009 
videoconference hearing, in which he reported that he perceived 
his hearing acuity to decrease in service and also that his 
combat duties as a tank crewman exposed him to acoustic trauma 
during active duty that caused him to lose his hearing.  The 
Board acknowledges that the Veteran participated in combat, as 
indicated by his award of the Combat Infantryman Badge.  However, 
while he may make assertions regarding symptoms he perceives to 
be manifestations of disability, the question of whether he had a 
hearing loss impairment (as defined by VA regulation) related to 
service is one that requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  38 
C.F.R. § 3.159 (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the Board may consider only independent medical evidence to 
support its findings as to a current medical diagnosis, which is 
not capable of lay observation, and as there is no favorable 
medical evidence demonstrating service onset of left ear hearing 
loss, much less left ear hearing loss that meets the criteria to 
be considered a disabling condition under 38 C.F.R. § 3.385 at 
any time during the course of the appeal, the preponderance of 
the evidence is against the Veteran's claim for service 
connection for unilateral hearing loss of his left ear, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  His appeal in this regard is therefore 
denied.


ORDER

Service connection for hearing loss of the left ear is denied.


REMAND

The Veteran filed his claim for service connection for hearing 
loss of right ear on March 15, 2007.  The Board has reviewed the 
clinical evidence pertaining to the Veteran's right ear.  
Although recent audiogram and speech recognition findings 
obtained by VA examination on December 1, 2009, show hearing 
acuity in his right ear that does not meet the regulatory 
criteria for a disability for VA compensation purposes under 38 
C.F.R. § 3.385, a September 2007 rating decision noted that a 
prior private audiological examination in May 2007 revealed a 
puretone threshold of 55 decibels at 4,000 Hertz in the right 
ear, which does meet the applicable regulatory criteria for 
recognition of hearing loss as a disabling condition.  As such, 
because the requirement of the existence of a current disability 
is satisfied when a claimant has a disability at the time he 
files his claim for service connection or during the pendency of 
that claim, in a case where the claimed disability resolves 
during the pendency of the claim, VA must make consideration of 
whether the claimant is still entitled to compensation benefits 
for that period during which the claimed disability was extant.  
VA compensation may be paid for that period in which it was 
extant if service connection is warranted.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

As the clinical evidence indicates that the Veteran may have had 
a right ear hearing loss that was disabling for purposes of VA 
compensation from March 15, 2007 to November 30, 2009 (i.e., the 
date his claim was filed to just prior to the December 1, 2009 VA 
audiogram), the Board must consider whether service connection is 
warranted for this disability for the aforementioned time period.  
As previously noted, the Veteran's exposure to combat-related 
acoustic trauma during service is conceded as a factual matter 
due to his receipt of the Combat Infantryman Badge.  However, 
further evidentiary development is warranted before the Board may 
adjudicate this claim on the merits.  Specifically, a nexus 
opinion addressing the likelihood of an etiological relationship 
between the Veteran's in-service exposure to combat noise (i.e., 
explosions, noise from small arms and artillery fire, and tank 
engine noise) and his right ear hearing loss disability for the 
period from March 15, 2007 - November 30, 2009 must be obtained, 
as no such opinion was presented on VA audiological examination 
in December 2009.  In this regard, the facts of the case meet the 
four-element test set forth in McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006), which emphasized that a VA examination must 
be provided when there is: (1) competent evidence of current 
disability or recurrent symptoms; (2) establishment of an in-
service event, injury, or disease; (3) an indication that the 
current disability may be associated with the in-service event; 
(4) insufficient competent medical evidence to decide the claim.  
As the clinical record presented evidence establishing a right 
ear hearing loss condition for the period from March 15, 2007 - 
November 30, 2009, and there is clear proof of the Veteran's 
exposure to combat-related acoustic trauma in service and 
evidence in the form of his competent statements regarding onset 
of right ear hearing loss following such exposure, but 
insufficient clinical evidence to decide the claim, a remand is 
warranted for appropriate evidentiary development to resolve this 
deficit. 

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran's claims file should be 
reviewed by an appropriate VA specialist, who 
should afterwards provide opinions addressing 
the following questions:

Is it at least as likely as not that the 
Veteran's right ear hearing loss for the 
period from March 15, 2007 - November 30, 
2009 (i.e., the period in which it met the 
criteria for a disabling condition under 
38 C.F.R. § 3.385) was the result of his 
exposure to combat-related acoustic trauma 
during active duty?  Specifically, was the 
state of his right ear hearing loss for 
the period from March 15, 2007 - November 
30, 2009, consistent with his prior 
history of exposure to acoustic trauma 
during service?  For purposes of providing 
this opinion, the examiner should assume 
as true the Veteran's historical account 
of exposure to combat-related acoustic 
trauma from tank engine noise, the 
discharge of firearms and artillery, and 
explosions from incoming rounds during 
service approximately 55 years earlier.

Pertinent documents in the claims folder must 
be reviewed by the VA examiner, who should 
provide a complete rationale for any opinion 
given without resorting to speculation, 
reconciling any conflicting medical opinions 
rendered.  Any additional examinations, 
tests, or studies necessary for an adequate 
opinion should be conducted.

It would be helpful if the VA examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the Veteran's claim for service connection 
for right ear hearing loss, with application 
of all appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision remains adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case and 
given an appropriate amount of time to 
respond.  Thereafter, the case should be 
returned to the Board, in good order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


